DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		 35 USC § 112(f)
CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claims 1 and 2:  The claims 1 and 2 recite “circuitry configured to” which have reception and transmission respectively as generic place holders, and functional language as receive and transmit respectively which invoke 35 U.S.C. 112(f).
	Per review of drawings, (Figs, 15 and 16), and specifications paragraph [0235], it appears Radio Receiving Unit 1057/Receiver 105 performs receiving function whereas Radio Transmitting Unit 1079/Transmitter 107 performs transmitting function.  The applicant may amend the claims and/or provide further explanation.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #89, R1-1708505, Hangzhou, China, 15th-19th May 2017, Agenda item: 7.1.3.1.4, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On DCI contents and the configurability of DCI fields in NR, now onwards Document Nokia et al.), in view of (3GPP TSG RAN WG1 Meeting #88 bis, Spokane, USA, 3rd-7th April 2017, R1-1705401, Agenda item: 8.1.3.3.2, Source: Samsung, Title: Overview of CBG-based retransmission in NR, now onwards Document Samsung).

Regarding Claim 1, (currently amended): Document Nokia et al., discloses a terminal comprising: (Document Nokia et al., (Section 1, 2, and 4), The Document relates to PDCCH in NR system, describes Downlink Control Information (DCI) related to communication with a code block group (CBG) base, and specifically describes using DCI (corresponding to a first DCI format included in a first PDCCH) in a UE-specific search space, and a fallback DCI (corresponding to a second DCI format included in a second PDCCH) in a common search space, in New Radio (NR).
reception circuitry configured to receive a PDSCH (Physical Downlink Shared Channel) scheduled by a DCI (Downlink Control Information) format transmitted in a PDCCH (Physical Downlink Control Channel), the DCI format being either a first DCI format or a second DCI format; and (Document Nokia et al., Section 1 Introduction, Section 2 DCI Contents in DL Assignment, and Section 4 Configurability of DCI fields and Fallback, discloses DCI, PDCCH, and PDSCH.  Different DCI format is disclosed in Section 4)
transmission circuitry configured to transmit an HARQ-ACK for a transport block in the PDSCH, wherein (Document Nokia et al., Section 2, Table 1, The document discloses HARQ-ACK and transport Block (TB).  The UE has a transmitter which transmits an HARQ-ACK)
in a case where the PDCCH is detected in a UE specific search space, the first DCI format includes information indicating which code block groups are transmitted, each of the code block groups includinq one or more of code blocks, and (Document Nokia et al., Section 1, 2, and 4 PDCCH, Section 4, Proposal 1 discloses “UE to monitor UE-specific search space”)
in a case where the PDCCH is detected in a common search space, the second DCI format doesn't include the information. (Document Nokia et al., Section 1, 2, and 4 PDCCH, Section 4, Proposal 1 discloses: “As in LTE, these DCI messages/formats can be transmitted in common search space”)
The Document Nokia et al. does not explicitly indicate the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI.
However, Document Samsung in combination with Document Nokia et al., disclose indicating the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI.  (Document Samsung, Emphasis Section 1, Introduction, Section 2 Discussion, Section 2.2 HARQ-ACK feedback for CBG-based retransmission, Section 2.3. CBG indication for retransmission.  Regarding scheduling and HARQ procedure in NR, CB-group (CBG) based retransmission was agreed in RAN#88 as a working assumption as described in section 1)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia et al. prior to the effective filing date of an application of the claimed invention with that of Document Samsung so that indicate the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI be included.  The motivation to combine the teachings of Document Samsung would include the teachings on indicating which code block groups are transmitted, each of the code block groups including one or more of code block.  (Samsung, Introduction, Section 2.2. and Section 2.3)
 
Regarding Claim 2,	 (currently amended): Document Nokia et al., discloses a base station device comprising:  (Document Nokia et al., (Section 1, 2, and 4), The Document relates to PDCCH in NR system, describes Downlink Control Information (DCI) related to communication with a code block group (CBG) base, and specifically describes using DCI (corresponding to a first DCI format included in a first PDCCH) in a UE-specific search space, and a fallback DCI (corresponding to a second DCI format included in a second PDCCH) in a common search space, in New Radio (NR).
 transmission circuitry transmitter configured to transmit a PDSCH (Physical Downlink Shared Channel) scheduled by a DCI (Downlink Control Information) format transmitted in a PDCCH (Physical Downlink Control Channel), the DCI format being either a first DCI format or a second DCI format; and (Document Nokia et al., Section 1 Introduction, Section 2 DCI Contents in DL Assignment, and Section 4 Configurability of DCI fields and Fallback, discloses DCI, PDCCH, and PDSCH.  Different DCI format is disclosed in Section 4)
reception circuitry configured to receive an HARQ-ACK for a transport block in the PDSCH, wherein (Document Nokia et al., (Document Nokia et al., Section 2, Table 1, The document discloses HARQ-ACK and transport Block (TB).  The UE has a receiver which receives an HARQ-ACK)
in a case where the PDCCH is detected in a UE specific search space, the first DCI format includes information indicating which code block groups are transmitted, each of the code block groups including one or more of code block; and (Document Nokia et al., Section 1, 2, and 4 PDCCH, Section 4, Proposal 1 discloses “UE to monitor UE-specific search space”)
 in a case where the PDCCH is detected in a common search space, the second DCI format doesn't include the information. (Document Nokia et al., Section 1, 2, and 4 PDCCH, Section 4, Proposal 1 discloses: “As in LTE, these DCI messages/formats can be transmitted in common search space”)
The Document Nokia et al. does not explicitly indicate the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI.
However, Document Samsung in combination with Document Nokia et al., disclose indicating the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI.  (Document Samsung, Emphasis Section 1, Introduction, Section 2 Discussion, Section 2.2 HARQ-ACK feedback for CBG-based retransmission, Section 2.3. CBG indication for retransmission.  Regarding scheduling and HARQ procedure in NR, CB-group (CBG) based retransmission was agreed in RAN#88 as a working assumption as described in section 1)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia et al. prior to the effective filing date of an application of the claimed invention with that of Document Samsung so that indicate the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI be included.  The motivation to combine the teachings of Document Samsung would include the teachings (Samsung, Introduction, Section 2.2. and Section 2.3)
  
Regarding Claim 3,	 (currently amended): Document Nokia et al., discloses a communication method used for a terminal device, the communication method comprising the steps of: (Document Nokia et al., (Section 1, 2, and 4), The Document relates to PDCCH in NR system, describes Downlink Control Information (DCI) related to communication with a code block group (CBG) base, and specifically describes using DCI (corresponding to a first DCI format included in a first PDCCH) in a UE-specific search space, and a fallback DCI (corresponding to a second DCI format included in a second PDCCH) in a common search space, in New Radio (NR).
receiving a PDSCH (Physical Downlink Shared Channel) scheduled by a DCI format (Downlink Control Information) transmitted in a PDCCH (Physical Downlink Control Channel), the DCI format being either a first DCI format or a second DCI format; and (Document Nokia et al., Section 1 Introduction, Section 2 DCI Contents in DL Assignment, and Section 4 Configurability of DCI fields and Fallback, discloses DCI, PDCCH, and PDSCH.  Different DCI format is disclosed in Section 4)
transmitting an HARQ-ACK for a transport block in the PDSCH, wherein (Document Nokia et al., Section 2, Table 1, The document discloses HARQ-ACK and transport Block (TB).  The UE has a receiver which receives an HARQ-ACK)
Document Nokia et al., Section 1, 2, and 4 PDCCH and DCI, Section 4, Proposal 1 discloses “UE to monitor UE-specific search space”)
in a case where the PDCCH is detected in a common search space, the second DCI format doesn't include the information. (Document Nokia et al., Section 1, 2, and 4 PDCCH, Section 4, Proposal 1 discloses: “As in LTE, these DCI messages/formats can be transmitted in common search space”)
The Document Nokia et al. does not explicitly indicate the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI.
However, Document Samsung in combination with Document Nokia et al., disclose indicating the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI.  (Document Samsung, Emphasis Section 1, Introduction, Section 2 Discussion, Section 2.2 HARQ-ACK feedback for CBG-based retransmission, Section 2.3. CBG indication for retransmission.  Regarding scheduling and HARQ procedure in NR, CB-group (CBG) based retransmission was agreed in RAN#88 as a working assumption as described in section 1)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia et al. prior to the effective filing date of an application of the claimed invention with that of Document Samsung so that (Samsung, Introduction, Section 2.2. and Section 2.3)

Regarding Claim 4,	 (currently amended): Document Nokia et al., discloses a communication method for a base station device, the communication method comprising the steps of: (Document Nokia et al., (Section 1, 2, and 4), The Document relates to PDCCH in NR system, describes Downlink Control Information (DCI) related to communication with a code block group (CBG) base, and specifically describes using DCI (corresponding to a first DCI format included in a first PDCCH) in a UE-specific search space, and a fallback DCI (corresponding to a second DCI format included in a second PDCCH) in a common search space, in New Radio (NR).
transmitting a PDSCH (Physical Downlink Shared Channel) scheduled by a DCI format (Downlink Control Information) transmitted in a PDCCH (Physical Downlink Control Channel), the DCI format being either a first DCI format or a second DCI format; and (Document Nokia et al., Section 1 Introduction, Section 2 DCI Contents in DL Assignment, and Section 4 Configurability of DCI fields and Fallback, discloses DCI, PDCCH, and PDSCH.  Different DCI format is disclosed in Section 4)
(Document Nokia et al., Section 2, Table 1, The document discloses HARQ-ACK and transport Block (TB).  The UE has a receiver which receives an HARQ-ACK)
in a case where the PDCCH is detected in a UE specific search space, the first DCI format includes information indicating which code block groups are transmitted, each of the code block groups including one or more of code blocks, and (Document Nokia et al., Section 1, 2, and 4 PDCCH and DCI, Section 4, Proposal 1 discloses “UE to monitor UE-specific search space”)
 in a case where the PDCCH is detected in a common search space, the second DCI format doesn't include the information. (Document Nokia et al., Section 1, 2, and 4 PDCCH, Section 4, Proposal 1 discloses: “As in LTE, these DCI messages/formats can be transmitted in common search space”)
The Document Nokia et al. does not explicitly indicate the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI.
However, Document Samsung in combination with Document Nokia et al., disclose indicating the presence or absence of information denoting which Code Block Group is to be transmitted, or units pertaining to HARQ-ACK for each DCI.  (Document Samsung, Emphasis Section 1, Introduction, Section 2 Discussion, Section 2.2 HARQ-ACK feedback for CBG-based retransmission, Section 2.3. CBG indication for retransmission.  Regarding scheduling and HARQ procedure in NR, CB-group (CBG) based retransmission was agreed in RAN#88 as a working assumption as described in section 1)
(Samsung, Introduction, Section 2.2. and Section 2.3)

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	3GPP TSG RAN WG1 Meeting #89, Hangzhou, P.R. China 15th-19th May 2017, R1-1708384, Source: NTT DOCOMO, INC., Title: CBG based (re)transmission, preemption indication and subsequent transmission in NR, Agenda item: 7.1.3.3.5.  The reference has pertinent information to application and also almost similar information as that of utilized documents.
(b)	3GPP TSG RAN WG1 Meeting #89, Hangzhou, P.R. China 15th-19th May 2017, R1-1707633, Agenda item: 7.1.3.1.4, Source: LG Electronics, Title: Discussion on configurability of DCI contents.  The reference has pertinent information to application and also almost similar information as that of utilized documents.

rd-7th April 2017, R1-17xxxxx, Agenda Item: 8.1.3.3.2, Title: WF on HARQ operation, Source: LG Electronics, CATT.  The reference has pertinent information to application and also almost similar information as that of utilized documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463